DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Charles Livingston on 06/15/2021.

The application has been amended as follows: 
Claims 17-20 have been cancelled.

Election/Restrictions
Claims 1-2, 5-8, 11-12, 15, and 21-27 are allowable. The restriction requirement between species , as set forth in the Office action mailed on 06/25/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/25/2020 is partially withdrawn.  Claim 6, directed to a positioning device having a rigid cage is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
Claims 1-2, 5-8, 11-12, 15, and 21-27 are allowable The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 12, the closest prior art of records are Sarh (US 6,413,022), Melikian et al. (US 9,086,271), and Earle et al. (US 4,778,317) as described in the Office Action mailed 03/22/2021.
As described in the Office Action, Sarh is used for teaching a positioning device having many of the limitations as recited in claims 1 and 12 except a camera and display mounted to the at least one of the drilling apparatus or the cage, and a strain gauge mounted to the cage.
Melikian is used to teach a positioning device having a camera and a display to ensure the drill bit will be drilling at a predetermined position with correct normalcy. (Paragraphs 9-11, Office Action , 03/22/2021) 
Earle is used to teach strain gages for balancing the contact force between a cage and a workpiece to ensure the drilling tool contacts the workpiece at a normal direction. (Paragraphs 13-15, Office Action , 03/22/2021) 
Claims 1 and 12 now include both of the limitations of the camera and display, and the strain gauge. However, it is not obvious to combine Sarh, Melikian, and Earle together to teach a positioning device having both the camera/display and the strain gauge. The reason is because Melikian teaches using a camera and a display to ensure the drill bit will be drilling at an predetermined position with correct normalcy. (col. 4 lines 28-30) Earle uses strain gages and a quadrature circuit for balancing the contact force between a cage and a workpiece to ensure the drilling tool contacts the workpiece at a normal direction. (col.2 lines 43-49 and col. 4 lines 6-15) Since each of Melikian and Earle uses its own means to ensure the drill bit is drilling to the workpiece at a normal direction and each of the means is sufficient, it is not obvious (no motivation) to include both
Other prior art of records, along or in combination, also does not teach every limitation of independent claims 1 and 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHWEN-WEI SU/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722